Citation Nr: 0217257	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  00-11 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 0 percent for bilateral 
plantar fasciitis for the period prior to April 16, 2002.

(The issue of the veteran's entitlement to a rating in 
excess of 10 percent for bilateral plantar fasciitis on and 
after April 16, 2002, will be addressed in a decision to be 
entered at a later time.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, denying the 
veteran's claim for increase for bilateral plantar fasciitis 
that was evaluated as 0 percent disabling.  An appeal was 
initiated later in February 2000, and following the 
completion of other development actions, the RO in a rating 
decision of July 2002 increased the rating for the disorder 
in question from 0 to 10 percent, effective from April 16, 
2002.  Based on the RO's actions, there are presented two 
issues, one being the veteran's entitlement to a rating in 
excess of 0 percent for the period prior to April 16, 2002, 
and the other being his entitlement to a rating in excess of 
10 percent on and after April 16, 2002.  

The Board herein addresses only the issue of the veteran's 
entitlement to a rating in excess of 0 percent for bilateral 
plantar fasciitis for the period prior to April 16, 2002.  
It is noted that the Board is undertaking additional 
development of the issue of the veteran's entitlement to 
rating in excess of 10 percent for bilateral plantar 
fasciitis for the period on and after April 16, 2002, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After issuing the notice and reviewing 
any response to the notice, the Board will prepare a 
separate decision addressing that issue.

During the course of the instant appeal, the veteran 
requested that he be afforded a hearing before RO personnel 
in order to offer testimony in support of his entitlement to 
the requested benefits.  Such a proceeding was scheduled to 
occur in August 2000, and written notice of the date and 
time of such hearing was furnished to the veteran well in 
advance of his hearing date.  On the date of the scheduled 
hearing, the veteran canceled his request for a hearing.  No 
other hearing request remains pending at this time.


FINDING OF FACT

For the period prior to April 16, 2002, the veteran's 
bilateral plantar fasciitis was manifested by objective 
evidence of pain on palpation of each foot, without 
associated clinical or radiological abnormality.


CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating, but 
none greater, for bilateral plantar fasciitis for the period 
prior to April 16, 2002, have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5299-5284 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

It is significant that a major change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to its duty to assist, and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as 
of that date.  As well, changes to the Code of Federal 
Regulations were made in response to the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
record reflects that the veteran was made aware of the 
changes brought about by passage of the VCAA in the RO's 
letter of March 2002 to him.  In view of the favorable 
decision reached in this case, however, the need for 
discussion of the RO's attempts to comply with the newly 
established law and regulations relating to the VCAA is 
obviated.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92 (O.G.C. Prec. 16-92).

Factual Background

By its rating decision of April 1998, the RO found the 
veteran entitled to service connection for bilateral plantar 
fasciitis, noting that service medical records identified 
that such disorder had been diagnosed and treated in 
service.  A 0 percent rating was assigned under Diagnostic 
Code (DC) 5299-5284, effective from July 1, 1997.

Received by the RO in September 1999 was the veteran's claim 
for increase, the denial of which forms the basis of the 
instant appeal.  In connection with such claim, the veteran 
was afforded a VA medical examination in December 1999, at 
which time he complained of intermittent pain of the feet 
that was made worse by prolonged standing.  No current use 
of medications was noted and it was set forth that the 
veteran was gainfully employed as a policeman.  Clinical 
evaluation showed a normal range of motion of the feet and 
ankles, without crepitus.  Sensation was intact to pinprick 
and light touch over the dermatomes of his feet and ankles.  
Deep tendon reflexes were present at the Achilles tendon.  
There was no edema or erythema of the feet; no bony or soft 
tissue abnormalities were present.  There was some pain on 
palpation of the os calcis, bilaterally, and of the plantar 
surface of the arch, bilaterally.  His gait was found to be 
completely non-antalgic without the use of any assistive 
device; there was no limp.  X-rays were noted to have been 
completed in prior years and no reason was presented to 
obtain further radiographs.  The assessment was of pain of 
the feet.  

By its rating decision of February 2000, the RO denied 
entitlement to more than a 0 percent rating for the 
veteran's bilateral plantar fasciitis under DC 5299-5284.  

Received by the RO in August 2000 were records of VA 
outpatient medical treatment.  Such records, in pertinent 
part, reveal that the veteran was seen in April 1999 for 
chronic plantar fasciitis for which orthotics had been 
prescribed.  He was also evaluated in April 1999 for a 
complaint of chronic heel pain.  It was then noted that VA 
insoles were in use.  Clinically, there was no evidence of 
thrombotic thrombocytopenic purpura or erythema.  The 
diagnosis was of plantar fasciitis. 

Received by the RO in June 2001 were medical records 
compiled at the Beaufort Naval Hospital, and such records 
reflect that the veteran was seen in November 2000 with 
complaints of foot pain, left greater than right.  At that 
time, he reported that his first step after awakening in the 
morning produced increased pain.  Surgical intervention was 
suggested as an alternative.

The veteran was afforded a VA spine examination on April 16, 
2002.  Findings therefrom are not directly relevant to the 
severity of the disorder in question prior to such date.

By rating action entered in July 2002, the RO increased the 
schedular evaluation for the veteran's bilateral plantar 
fasciitis from 0 percent to 10 percent, effective from April 
16, 2002.  The 10 percent rating was assigned under DC 5276.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Under DC 5284, a moderate foot injury warrants a 10 percent 
rating; a moderately severe foot injury warrants a 20 
percent rating; and a severe foot injury warrants a 30 
percent rating.  38 C.F.R. § 4.71a, DC 5284.

Bilateral flatfoot that is mild with symptoms relieved by a 
built-up shoe or arch support warrants a 0 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5276.  A 10 percent 
rating requires moderate flatfoot with the weight-bearing 
line being over or medial to the great toe, inward bowing of 
the tendo achillis, and pain on manipulation and use of the 
feet.  Id.  

In this instance, medical data do not demonstrate the 
existence of a moderate or greater degree of foot injury, 
nor is there shown to be atrophy of the foot musculature, 
disturbed circulation, or weakness.  As well, evidence of 
moderate or greater degree of flatfoot is likewise not 
presented.  As such, a compensable evaluation under DCs 
5276, 5277, or 5284 is not in order.  Similarly, there is 
otherwise no showing of pes cavus, metatarsalgia, hallux 
valgus or rigidus, hammertoes, malunion/nonunion of the 
tarsal or metatarsal bones, or arthritis by X-ray as would 
warrant the assignment of a rating greater than 0 percent 
under any other alternate DC.  38 C.F.R. § 4.71a, DCs 5003, 
5278, 5279, 5280, 5281, 5282, 5283; see also VAOPGCPREC 9-98 
(August 14, 1998); VAOPGCPREC 23-97(July 1, 1997).

Also for consideration is whether an increase is warranted 
on the basis of pain or functional loss.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  It is the intention of the Schedule for 
Rating Disabilities to recognize actually painful, unstable, 
or malaligned joints, due to healed injury as entitled to at 
least the minimum compensable rating.  38 C.F.R. § 4.59.  
Here, there is a showing of pain of the os calcis and arch 
of each foot, and such pain warrants the assignment of the 
minimum schedular evaluation of 10 percent for the period 
prior to August 16, 2002, but no higher rating in the 
absence of an associated limitation of motion or other 
abnormality, such as weakness, excess fatigability with use, 
or incoordination.

In all, the evidence presented supports the assignment of a 
10 percent schedular evaluation, but none greater, for the 
veteran's service-connected bilateral plantar fasciitis for 
the period prior to August 16, 2002.


ORDER

A 10 percent schedular evaluation, but none greater, for the 
veteran's service-connected bilateral plantar fasciitis for 
the period prior to August 16, 2002, is granted, subject to 
those provisions governing the payment of monetary benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

